Filed 5/21/13 In re Isidro L. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ISIDRO L., a Person Coming Under                             B240450
the Juvenile Court Law.
                                                                    (Los Angeles County
                                                                    Super. Ct. No. JJ19429)
THE PEOPLE,

         Plaintiff and Respondent,

         v.

ISIDRO L.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Donna
Quigley Groman, Judge. Affirmed.
         Holly Jackson, under appointment by the Court of Appeal, for Minor and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, James William Bilderback
II, Supervising Deputy Attorney General, Alene M. Games, Deputy Attorney General, for
Plaintiff and Respondent.


                                         ________________________
                                     INTRODUCTION

        Appellant Isidro L. appeals from the judgment entered following the juvenile
court‟s finding he was a minor in possession of a firearm and ordering him home on
probation (Welf. & Inst. Code, § 602; Pen. Code, § 29610). Appellant contends the
evidence was insufficient to establish that he possessed a firearm. We affirm.

                  FACTUAL AND PROCEDURAL BACKGROUND
1. The People’s Evidence
        Los Angeles Police Department Officer Abel Estopin testified that on January 26,
2012, at approximately 3:50 p.m., he and his partner, Officer Padilla, responded to a
report of a gang fight at 82nd Street and Broadway in Los Angeles. Upon arrival at the
scene, Officer Estopin observed 15 to 20 young men fighting in the middle of the street
“just east of his location, at Grand and 83rd.” He saw appellant with the group, but did
not see appellant fighting or throwing any punches. When the men saw the patrol vehicle
approaching, they began to disperse. Officer Estopin stated, “Half of the group went to
the south side of the street and the other half went to the north side of the street.”
Appellant was at the tail end of the group of eight to ten men who walked toward the
north sidewalk.
        From a distance of 20 to 30 feet, Officer Estopin observed appellant walk from the
middle of the street toward the sidewalk, holding an object that looked like the handle of
a gun. He stated, “I could see him gripping something in his waistband. Looks to me
like he what [sic] is holding a grip of a gun.” He continued, “It was to his right side
almost and it appeared to be the shirt was covering. I could not tell if it was a gun or
not.”
        As appellant walked onto the sidewalk, he crouched down quickly behind a large
pile of trash that was “parked” along the curb next to the sidewalk. At that point, Officer
Estopin could only see the top of appellant‟s shoulders and head. Officer Estopin
testified that he was 10 to 15 feet away when he heard a “metallic clanking noise”
coming from the location where appellant had knelt. Appellant then stood back up and

                                               2
continued to walk westbound along the sidewalk behind the rest of the group. While the
other men ahead of appellant had walked past same the trash pile, Officer Estopin did not
see any of them crouch down; he did not hear any other object drop to the ground.
       Officers Estopin and Padilla next ordered the men on both sides of the street to
stop, face the wall, and place their hands behinds their backs. Officer Estopin testified
that after backup units arrived, he walked to where he had heard the clanking noise and
recovered a .25-caliber semiautomatic handgun from the ground. The gun contained no
magazine, but there was a live round in the chamber. Officer Estopin also recovered a
“small souvenir type baseball bat,” around 18 inches long, from the same area where the
gun was recovered.

2. The Defense Evidence
       Appellant did not testify in his own behalf. The defense presented a fingerprint
expert who testified that based on his visual inspection and application of fingerprint
powder, there were no identifiable fingerprints on the gun.
       Warren Galdanz also testified as a witness. Galdanz rented a room in appellant‟s
mother‟s house, and had known appellant for one year. He testified that on January 26,
2012, he was driving home from the store when he saw about 12 young men fighting on
the sidewalk. He saw appellant with the group, but did not see appellant fighting with
anyone. According to him, appellant was “just standing there” with one or two other
men.
       Galdanz watched the fight for 10 to 15 minutes until the police arrived. He never
saw appellant place his hand on his waistband or crouch down behind a pile of trash. At
no point did he see appellant with a gun in his waistband. When the police ordered the
men to stop, Galdanz left.

3. Procedural History
       On January 30, 2012, the Los Angeles County District Attorney filed a two-count
petition under Welfare and Institutions Code section 602 charging appellant with



                                             3
possession of a concealable firearm (Pen. Code1 § 29610, count 1), and possession of a
“billy, blackjack, etc.” (§ 22210, count 2). Appellant denied the allegations.
       Prior to trial, the juvenile court heard and granted appellant‟s Pitchess motion
(Pitchess v. Superior Court (1974) 11 Cal. 3d 531; Evid. Code, §§ 1043-1045) seeking
disclosure of the personnel records of Officers Estopin and Padilla. The court conducted
an in camera hearing and ordered documents disclosed to the defense.
       At the conclusion of the hearing on March 13, 2012, the juvenile court found true
the allegation that appellant was in possession of a firearm as a minor and sustained the
petition as to count 1. On the People‟s motion, count 2 was dismissed.
       At the disposition hearing on April 11, 2012, the juvenile court adjudicated
appellant a ward of the court, declared the offense to be a felony, and ordered him home
on probation. Appellant received 22 days of predisposition credit.

                                      DISCUSSION
       Appellant contends there is insufficient evidence to support the possession of a
firearm by a minor allegation. Specifically, he argues there was no evidence he was in
constructive possession of the weapon.

       I. Standard of Review
       A juvenile appeal is subject to the same standards that govern review of adult
criminal convictions. (In re Muhammed C. (2002) 95 Cal. App. 4th 1325, 1328; In re
Roderick P. (1972) 7 Cal. 3d 801, 809.) “[T]he reviewing court must examine the whole
record in the light most favorable to the judgment to determine whether it discloses
substantial evidence—evidence that is reasonable, credible and of solid value—such that
a reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.
[Citation.] The appellate court presumes in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence. [Citations.]” (People v.
Kraft (2000) 23 Cal. 4th 978, 1053.)


1      Unless otherwise indicated, all further statutory references are to the Penal Code.

                                             4
       “The standard of appellate review is the same in cases in which the People rely
primarily on circumstantial evidence. [Citation.] Although it is the duty of the jury to
acquit a defendant if it finds that circumstantial evidence is susceptible to two
interpretations, one of which suggests guilt and the other innocence [citations], it is the
jury, not the appellate court which must be convinced of the defendant‟s guilt beyond a
reasonable doubt. „“If the circumstances reasonably justify the trier of fact‟s findings, the
opinion of the reviewing court that the circumstances might also be reasonably reconciled
with a contrary finding does not warrant the reversal of the judgment.”‟ [Citations.]
„Circumstantial evidence may be sufficient to connect a defendant with the crime and to
prove his guilt beyond a reasonable doubt.‟ [Citation.]” (People v. Bean (1988) 46
Cal. 3d 919, 932-933.)

       II. Substantial Evidence Supports the Finding Appellant Possessed a Firearm
       Section 29610 provides: “A minor shall not possess a pistol, revolver, or other
firearm capable of being concealed upon the person.” “Possession may be actual or
constructive. Actual possession means the object is in the defendant‟s immediate
possession or control. A defendant has actual possession when he himself has the
weapon. Constructive possession means the object is not in the defendant‟s physical
possession, but the defendant knowingly exercises control or the right to control the
object.” (In re Daniel G. (2004) 120 Cal. App. 4th 824, 831; see also People v. Pena
(1999) 74 Cal. App. 4th 1078, 1083-1084 [An individual has constructive possession
“when the weapon, while not in his actual possession, is nonetheless under his dominion
and control, either directly or through others.”].) Possession can be shown by
circumstantial evidence and may be inferred from the defendant‟s conduct. (People v.
Rushing (1989) 209 Cal. App. 3d 618, 622-623.)
       Appellant maintains that his mere proximity to the weapon was not sufficient to
establish constructive possession; the prosecution must prove he knowingly exercised
dominion and control over the weapon. In support of his position, appellant cites People
v. Sifuentes (2011) 195 Cal. App. 4th 1410. Sifuentes involved a “gang gun,” which was


                                              5
found under a mattress in a motel room occupied by two defendants and two females.
(Id. at pp. 1413-1414.) The court reversed one defendant‟s conviction for possession of a
firearm by a felon (and the attendant gang enhancement), concluding there was no
substantial evidence the defendant had control of the gun in light of the fact that the
expert did not testify that any gun possessed by a gang member was a gang gun, that the
subject gun was a gang gun or that all gang members always had the right to control a
gang gun. (Id. at pp. 1417-1420.) Instead, the expert only testified that a gang gun was
accessible to gang members at most times. (Id. at p. 1417.)
       Sifuentes is inapposite, as evidence here established more than the mere presence
of a gun. Unlike in Sifuentes, there was substantial circumstantial evidence from which
the trier of fact could infer that appellant had possession of the handgun, and that he
exercised dominion and control over it. Officer Estopin testified that when he arrived on
the scene, he saw appellant holding an object that looked like the handle of a gun.
Moments later, he observed appellant crouch down behind a large pile of trash and
“simultaneously” heard a metallic clanking noise coming from this location. He stated
that it “sounded like a metal object hitting concrete.” Officer Estopin later discovered the
handgun in the same place where he had seen appellant kneel down. He did not see any
of the other men crouch down behind the trash pile, nor did he hear any other object drop
to the ground.
       This testimony was sufficient to establish possession. (See People v. Mayberry
(1975) 15 Cal. 3d 143, 150 [The testimony of one witness is sufficient to constitute
substantial evidence, unless it is physically impossible or inherently improbable].) The
officer‟s testimony as to what he saw, heard, and retrieved was neither physically
impossible nor inherently improbable.
       Appellant cites to other evidence raising doubts concerning dominion and
control—particularly Galdanz‟s testimony that he never saw appellant holding a gun, or
crouching down behind a pile of trash. The juvenile court, sitting as the trier of fact,
could reasonably reject Galdanz‟s testimony contradicting the officer‟s testimony
regarding appellant‟s movements. Where, as here, the factual determination made by the

                                              6
trier of fact is supported by substantial evidence, we must accord due deference to that
determination and may not substitute our own evaluation of the witnesses‟ credibility.
(People v. Barnes (1986) 42 Cal. 3d 284, 303-304.) Substantial evidence supports the
conviction.
                                     DISPOSITION

       The juvenile court‟s order is affirmed.




                                                 ZELON, J.




We concur:




       PERLUSS, P. J.




       WOODS, J.




                                             7